Citation Nr: 1242405	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to January 24, 2011.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for bilateral hearing loss, an evaluation in excess of 50 percent for PTSD and entitlement to TDIU.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2012; a transcript of that hearing is associated with the claims file.

(The claim for a higher rating for bilateral hearing loss and the claim for TDIU are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

The Veteran's psychiatric symptomatology includes:  suicidal ideations; panic attacks which affect the Veteran's ability to function effectively and appropriately; an impaired impulse control with violent and homicidal ideations; difficulty adapting to stressful circumstances; and, an inability to establish and maintain effective relationships, but does not include: gross impairment in thought processes or communication; persistent hallucinations or delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living, to include minimal maintenance of personal hygiene; disorientation to time and place; or, a persistent danger to himself or others.  The Veteran's symptoms more closely approximate occupational and social impairment with deficiencies in most areas, such as work school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a schedular 70 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely made, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent a November 2011 letter that provided information as to what evidence was required to substantiate the claims for an increased evaluation for PTSD and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  VA examination has been conducted that includes findings necessary to apply the pertinent rating criteria.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2012 hearing.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Background

On appeal, the Veteran has averred that he should be assigned a higher evaluation for his PTSD.  The Veteran, particularly in his substantive appeal and in his testimony in the September 2012 hearing before the undersigned, stated that gets extremely angry with people, and detailed several instances where he lost control and nearly killed someone.  In order to avoid violent physical confrontations, the Veteran stated that he tends to isolate himself from his family and friends; he also indicated that excessive anger led to him taking early retirement from his union representative position in 2000.  He had worked that position for 23 years, but could no longer handle working with people, particularly his supervisors, about whom he had homicidal ideations.  

The Veteran additionally indicated that he gets depressed, is easily startled, and does not sleep very well at night and has nightmares; he often gets intrusive thoughts of Vietnam, and attempts to stay busy in order to avoid thinking about his service time.  He additionally stated that he gets frequent panic attacks when he is around people.  Thus, he avoids people and isolates himself.

The Veteran's friends, family and former co-workers have submitted several statements indicating that the Veteran has a temper or anger issues, which led to him having to leave his job.  The Veteran's spouse, in particular, describes him as a "very hard, suspicious, angry man" who she notes has a very short fuse.  She also noted that the Veteran will forget simple tasks, like remembering to sit down.  The Veteran has stated that he will forget that he already made a cup of coffee in the morning when he goes to work in his barn.  He also stated that he was easily distracted and could not concentrate on one thing for a long period of time.

Review of the Veteran's VA treatment records demonstrates that the Veteran is relatively similar throughout the appeal period to the VA mental health note from March 2010.  In that evaluation, the Veteran was shown to be married, and had recently had two to three incidences or angry eruptions, but that he was trying to control his temper.  He reported having nightmares, flashbacks, intrusive thoughts, being on guard, being easily startled, being a "little bit" depressed, and being irritable though he had better control over how he reacted.  He further reported getting 5 hours of sleep with a CPAP machine.  His appetite was good and he was keeping busy in his shop, doing some gardening when the weather permitted and activities with his grandchildren.

On examination, he was shown to be neatly dressed with good grooming and hygiene.  He was cooperative, pleasant, and had normal speech and good eye contact.  His mood was "medium" with a broad and mood-congruent affect.  His thoughts were logical, goal-directed and without any auditory or visual hallucinations or delusions.  He was oriented to person, time and place.  His memory was intact, though his concentration was poor.  He denied suicidal or homicidal ideations, and his judgment and insight were good.  He was given a global assessment of functioning (GAF) score of 53.  

The Veteran's GAF throughout the appeal period was generally around 50, though he did drop as low as 40-45 at some points.  In some other treatment records, the Veteran described some homicidal ideations, particularly with neighbors, though he would always just leave to cool down later and he never acted on those thoughts.  

A review of the Veteran's private treatment records demonstrates that he did not seek any recurrent private treatment for his psychiatric disorder.  Rather, he saw Dr. W.R.R. twice in June 2007 and September 2008.  At both times, Dr. W.R.R. wrote letters stating that the Veteran's symptoms included:  severe insomnia with frequent nightmares of Vietnam; daytime flashbacks of Vietnam precipitated by various sounds; increased anxiety and irritability with a very severe startle reaction; history of violent thoughts, including "almost [having] killed people on several different occasions and a very bad temper with poor impulse control"; inability to deal with people; avoidance of crowds; and, severe depression with both suicidal and homicidal ideations.  The Veteran was also shown to have some labile emotion, including crying, and severe problems with concentration, attention span, and memory.  

On examination both times, the Veteran was casually dressed with a neat appearance.  He had a considerable amount of anxiety, anger and depression; orientation to all spheres was intact.  He had a definite impairment of concentration, attention span, and recent memory.  He described several "violent thoughts" and situations where he had almost harmed other people.  Dr. W.R.R. diagnosed the Veteran with chronic severe PTSD and noted that he was 100 percent disabled and unemployable.  He was unable to establish and maintain effective relationships; had ongoing violent thoughts and agitation and occasionally some suicidal and homicidal ideations; and, was unable to work around and deal effectively with people.

The Veteran underwent his first VA examination for his psychiatric disorder in April 2007.  During that examination, the Veteran reported having sleep disturbance, including frequent awakening and difficulty falling asleep, and increased irritability.  He noted that the effect was that his total daily functioning was minimal.  He was not seeking any treatment for his disorder and he had not been hospitalized for any psychiatric reasons.  The Veteran reported working 23 years as a union representative, but that he had difficulty with his supervisor including having thoughts about killing the supervisor after the supervisor lied to him about a promotion.  The Veteran retired early to avoid the confrontation; he had a fair relationship with his other co-workers.  He described all of his current relationships with his spouse and sons as "good," but qualified that it was only good with his spouse if he "shut up and [went] out to [his] shop."  The Veteran did report an increase in irritability and anger episodes.  

On examination, the Veteran's appearance, hygiene, and behavior were appropriate; his affect and mood were normal.  The Veteran's communication, speech and concentration were within normal limits.  There were no panic attacks, suspiciousness, delusional history or present delusions, hallucination history or present hallucinations, or obsessional rituals noted on examination.  His thought process was appropriate, his judgment was not impaired and his abstract thinking was normal.  The Veteran's memory was mildly impaired; he forgot dates and names and misplaced items around the house and in his workshop.  There were no suicidal or homicidal ideations during the examination.  The examiner assigned a GAF of 70.  It was noted that the Veteran was not currently experiencing symptoms of a severity to significantly impair his ability to function in social, occupational or family situations.  The examiner determined that the Veteran's psychiatric symptoms were not enough to interfere with social and occupational function or to require continuous medication; he had no difficulty understanding commands and posed no threat of persistent danger to himself or others at that time.  

He underwent another VA examination in September 2007, reporting very similar complaints to those noted above.  On examination, the Veteran noted that he liked to hunt some, but that his social functioning was impaired because he mostly liked to do things by himself.  His speech was goal-directed without any looseness of association, evidence of psychosis or a thought disorder, or hallucinations or delusions.  His rate and flow of speech were normal, with good eye contact.  He dressed casually and had average hygiene.  He denied suicidal or homicidal ideations at that time, and the examiner did not deem him to be a threat to himself or others.  He was oriented to person, time, place, and situation, and there was no evidence of memory loss during the examination.  The Veteran reported panic attacks two to three times a week.  His mood during the examination was anxious and he was nervous to be there.  He had a blunted affect and his impulse control did not appear to be impaired.  He was given a GAF score of 65.

He underwent another VA examination for his PTSD in December 2008.  The Veteran reported being very irritable and avoidant, leading to withdrawal and interpersonal difficulties.  The Veteran reported having two years of vocational education after returning from the military before moving to become a union representative for 23 years.  On examination, the Veteran's orientation was normal, and his appearance, hygiene and behavior were appropriate.  He had good eye contact and his affect and mood were abnormal with impaired impulse control with some unprovoked irritability and periods of violence that affected motivation and mood.  The Veteran preferred his "own company."  The Veteran's communication, speech and concentration were all within normal limits.  Panic attacks were absent, though there were signs of suspiciousness.  The Veteran did not have any delusions or hallucinations on examination; nor was there a history of those provided.  There were no obsessional rituals observed and the Veteran's thought processes were appropriate; his judgment and abstract thinking were not impaired.  The Veteran had mild memory impairment, including forgetting names, numbers and appointments.  He did not have any suicidal or homicidal ideations.  The examiner noted that he had a restricted affect, withdrawal, hypervigilance and irritability.  He was given a 65 GAF score.  The Veteran did not have difficulty performing activities of daily living, though he had difficulty establishing and maintaining effective work and social relationships because of his avoidance, hypervigilance, and irritable behaviors.  The Veteran had no difficulty understanding commands and did not pose a threat to himself or others at that time.  

The Veteran underwent another VA examination for his psychiatric disorder in September 2009.  At that examination, the Veteran reported that he was married for 40 years, but that he and his wife do not talk much and are "in our own worlds."  He also noted that he maintained relationships with his children, but that they were not close.  He noted that he did not have any other social relationships and that he liked to keep to himself and stay out in the woods and hunt.  The Veteran did not have any suicide attempts, but he had a history of violence and assaultiveness, including being verbally violent with a couple of people and he poked a guy in the chest.  

On examination, the Veteran was casually dressed.  He was restless with spontaneous speech and was noticeably irritable.  He had a full affect, labile mood with an intact attention.  He was oriented to person, time and place.  He had a circumstantial thought process; no delusions or hallucinations were noted.  The Veteran had good judgment and insight.  He also described sleep impairment similar to that noted above.  The Veteran was noted as being easily angered, particularly when driving and will honk the horn and chase a driver down when he is upset.  No obsessional rituals or panic attacks were noted at that time.  The examiner noted both suicidal and homicidal ideations during examination, though there was no plan or intent for either and neither was persistent.  The Veteran was able to maintain minimal personal hygiene.  His immediate memory was normal, but his remote and recent memory were mildly impaired; he noted that he lost items and had difficulty with names, dates and appointments.  He was assessed a GAF score of 50.  

The examiner noted that the Veteran's GAFs had worsened to 50 from a 65 at the last examination.  He further noted evidence of significant anger/resentment and periodic thoughts of killing those against whom he held grudges.  The Veteran was teary-eyed during the examination.  He reported being able to control himself from acting on such thoughts but is troubled by them.  He also had passive thoughts of suicide when feeling depressed but again had no plan or intent to act on those thoughts.  The Veteran's judgment was impaired and he was noted as withdrawing socially.  The examiner also noted that the Veteran had retired in 2000, and that he left employment as a result of anger and violent thoughts against co-workers that he felt he may act out on if he remained employed.  The Veteran was noted as having a distant relationship with his family, and avoids conflicts by leaving the home; he was noted as withdrawing socially and not having close relationships.

Finally, the Veteran had a VA examination in November 2011.  Again, during that examination, the Veteran reported many of the same complaints as noted above.  On examination, the Veteran's orientation was normal, and his appearance, hygiene and behavior were appropriate.  He maintained good eye contact, but had a flattened affect with an anxious and depressed mood.  The Veteran's communication, speech and concentration were normal.  He did not have any panic attacks or suspiciousness during the examination; also, there were no delusions or hallucinations noted; nor was there a history of such provided.  The Veteran did not demonstrate any obsessive-compulsive behavior.  His thought process was appropriate and he was not confused during the examination.  His judgment was not impaired.  His abstract thinking and memory were normal.  He did not have any suicidal or homicidal ideations.  The Veteran was assessed a GAF of 55.  

The examiner noted that the Veteran retired in 2000 from a union representative position.  The Veteran's PTSD has always caused him interpersonal problems, including being hostile, combative and difficult to deal with.  The examiner further stated that the Veteran was lucky to have the union representative position because those traits were more tolerated than in other positions.  Accordingly, the examiner stated it was as likely as not that the Veteran's functional difficulties with employment were related to or caused by his PTSD.  In short, the examiner concluded that the Veteran's symptoms included: depressed mood, flattened affect, anxiety, chronic sleep impairment and difficulty establishing and maintaining work and social relationships.  The Veteran was not a threat to himself or others at that time.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is currently assigned a 50 percent evaluation for his psychiatric disorder, effective January 24, 2007.  Such a disability evaluation is assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 is governed by a General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2012).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).

Based on evidence of record, the Board finds that the Veteran's psychiatric disorder warrants a 70 percent evaluation, but no higher.

The Board finds that the Veteran is shown to have:  suicidal ideations; panic attacks which affect the Veteran's ability to function effectively and appropriately; an impaired impulse control with violent and homicidal ideations; difficulty adapting to stressful circumstances; and, an inability to establish and maintain effective relationships throughout the appeal period.

The Board, however, notes that he does not demonstrate any persistent hallucinations, delusions or any disorientation to time and place; in fact, throughout the appeal period, he is shown to be oriented to all spheres.  The Veteran never reported, nor is there any evidence of any hallucinations-auditory or visual-or delusions throughout the appeal period; nor was there a noted history thereof.  

While the Veteran does forget names, dates and appointments, and misplaces items, the Veteran is described throughout the appeal period as being mildly impaired with respect to his memory.  Noting that, the Board therefore finds that the Veteran's memory loss is not significant with respect to the severity demonstrated by the criteria for a 100 percent evaluation, including that he does not forget names of close relatives, his own name, or his former occupation.  

Moreover, the evidence does not demonstrate that the Veteran is unable to perform activities of daily living due to his psychiatric disorder.  The Veteran is shown to perform adequate personal hygiene throughout the appeal period, and at least one examiner noted that the Veteran did not have any impairment regarding activities of daily living.  

The Veteran's thought process is shown to be normal, logical and goal-directed.  Thus, the Board must conclude that there is no gross impairment of the Veteran's thought process or communication.  

Nor is there any evidence that the Veteran engages in grossly inappropriate behavior or is a persistent danger to himself or others.  The Board acknowledges that the Veteran had suicidal ideations and violent thoughts of hurting other people, including homicidal ideations.  The Veteran is also shown to get overly angry and to engage in chasing people down in cars or to pull weapons on those who have angered or upset him.  The Board notes that, as the Veteran has sought treatment for his psychiatric disorder, those impulses have slowly become more controlled-the Veteran specifically noted in the most recent VA examinations that he was able to control those impulses.  The Veteran engages in behaviors which are to minimize his ability to act out on those impulses.  Thus, the Board acknowledges that those behaviors and thoughts have led to inappropriate behavior and possible danger to the Veteran or other people in the past; however, the overall disability picture throughout the appeal period is more closely aligned with the severity contemplated by the criteria for a 70 percent evaluation rather than a 100 percent evaluation.  

In short, after weighing all of the evidence of record, the Board finds that the evidence of record more closely demonstrates occupational and social impairment with deficiencies in most areas, such as work school, family relations, judgment, thinking, or mood, rather than total occupational and social impairment.  In so finding, the Board notes that such a severity of psychiatric symptomatology reflects a 70 percent evaluation, but no higher.  See 38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411.  In so concluding, the Board has applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


ORDER

A 70 percent evaluation for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran last had a VA examination regarding the severity of his bilateral hearing loss in October 2011.  At his September 2012 hearing, the Veteran indicated that since that examination his hearing loss had gotten worse, including that his tinnitus had gotten louder and was further interfering with his ability to properly hear what people were saying; he stated that he would answer questions that people said they did not ask.  

The Board finds that, based on his testimony, the Veteran's hearing loss may have worsened.  Accordingly, a remand is necessary in order to afford him a new VA examination that documents the current severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The originating agency should also take into account the Veteran's hearing loss and the award of the 70 percent schedular rating for PTSD when addressing the claim for TDIU prior to January 24, 2011.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records from the Fayetteville VA Medical Center, Fort Smith CBOC, or any other VA medical facility where the Veteran may have received treatment since February 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment or evaluation that he may have received for his hearing loss.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiologic examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  That examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

4.  Following the above development, the originating agency should review the claims file and readjudicate the Veteran's claim for increased evaluation of his bilateral hearing loss.  The Board's grant of a 70 percent rating for PTSD should be implemented, including the assignment of an effective date.  This new evidence and the change in rating for PTSD should be considered as the originating agency addresses the TDIU claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


